Title: Thomas Appleton to Thomas Jefferson, 18 March 1820
From: Appleton, Thomas
To: Jefferson, Thomas


					
						
							Leghorn
							18th march 1820—
						
					
					my last respects to you, Sir, were under date of the 15th of January, by the brig Eliza, bound to Petersburg, virginia; and by which conveyance, I sent you, and to the care of the Collector, a bag of Bologna hemp-seed, in which, were also, four little packages of the white gentili grain of Tuscany, which I sincerely hope, will find a congenial climate in your part of America.—The wives of the Raggi’s, are now supported by the bounty of their friends, for it is long since they expended the last cent left by their husbands.—the last letter of your’s, which has reach’d my hands, was dated at poplar forest on the 3d of September; in which you mention, having given orders to remit them 300– Dollars; but to the present time, no draft has been receiv’d by me.—madame mazzei, is likewise frequently calling, to inquire for her moitiè of the interest, as also if a portion of the capital may be shortly expected; for having seperated from her daughter, who I am Sorry to find, impatiently supports the untutor’d mind of her mother, and often reproaches the memory of her father, for having equally divided between them, the little patrimony—I am thus, in some measures, the confident of both; but I never fail whenever your remittances arrive, to explain to the mother de viva Voce, the amount which falls to her share, for she relies more on my equity than on the good faith of her daughter.—If you should not view it, as indecorous in me to give advice, I should recommend to discharge as soon as it shall suit your convenience, both principal & interest of the concern of mazzei; as a portion of the former, they inform me, is requisite to discharge a mortgage which oppresses them; and the latter, is necessary for their support.—the uncertainty if my preceding letters have reach’d your hands, is the reason why, I so often make a tender of my services, in the case of your having occasion for marble-blocks, either Statuary, vein’d, or blue; or of any architectural works, or chimney-peices, for the edifice, over which you superintend.—I have an interest in the finest quarries of Carrara, and the first workmen of that place, at my disposal.—I believe, I am correct, when I assure you, that I can deliver in Baltimore, or Petersburg any such commission, in 9 months from the date of your order; and certainly, at one half, what similar works would cost in the U: States.—
					Command me, Sir, on all occasions, when I can be of use to you, & accept the renewal of my very Sincere esteem & respect.
					
						
							Th: Appleton
						
					
				 